947 F.2d 945
139 L.R.R.M. (BNA) 2400
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.H.P & T. INCORPORATED, Respondent.
No. 91-6187.
United States Court of Appeals, Sixth Circuit.
Nov. 7, 1991.

1
Before BOGGS and ALAN E. NORRIS, Circuit Judges, and BERTELSMAN, Chief District Judge*.


2
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


3
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, H.P. & T. Incorporated, its officers, agents, successors and assigns, enforcing its order dated January 15, 1991, in Case No. 7-CA-30218, and the Court having considered the same, it is hereby


4
ORDERED AND ADJUDGED by the court that the Respondent, H.P. & T. Incorporated, Detroit, Michigan, its officers, agents, successors and assigns, shall:

1. Cease and desist from:

5
(a) Discharging, refusing to recall, or otherwise discriminating against employees in circumstances in which such action tends to discourage membership in any labor organization.


6
(b) In any like manner, interfering with, restraining, or coercing its employees in the exercise of their rights to self-organization, to form, join, or assist any labor organization, to bargain collectively through representatives of their own choosing, to engage in concerted activities for the purposes of collective bargaining or other mutual aid, or to refrain from any and all such activities.


7
2. Take the following affirmative action which the Board has found necessary to effectuate the policies of the Act:


8
(a) In accordance with the Remedy section of the Administrative Law Judge's Decision, offer to William B. Hall full reinstatement to his former position of employment or, if that job no longer exists, to a substantially equivalent position of employment, without loss of seniority or other privileges enjoyed, discharging if necessary any other employee.   If the project on which Hall worked has been completed, then the offer of reinstatement shall be to a substantially equivalent position of employment on any other project of Respondent's at which Hall would have been employed but for Respondent's unlawful conduct.


9
(b) Make Hall whole for any loss of wages and other benefits, plus interest, suffered as a result of his being refused employment by reason of the discrimination against him, in the manner set forth in the Remedy section of the Administrative Law Judge's Decision.


10
(c) Preserve, and, upon request, make available to the Board or its agents, for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary or appropriate to analyze the amount of backpay due.


11
(d) Post at its place of business and current construction projects copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 7 of the National Labor Relations Board (Detroit, Michigan), after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.   Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


12
(e) Notify the said Regional Director, in writing, within 20 days from the date of receipt of this Judgment, what steps the Respondent has taken to comply herewith.

APPENDIX
NOTICE TO EMPLOYEES

13
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


14
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

15
AFTER A TRIAL IN WHICH ALL SIDES HAD A CHANCE TO GIVE EVIDENCE, THE NATIONAL LABOR RELATIONS BOARD HAS FOUND THAT WE VIOLATED THE NATIONAL LABOR RELATIONS ACT AND HAS ORDERED US TO POST THIS NOTICE.

We intend to abide by the following:

16
Section 7 of the Act gives employees these rights.


17
To engage in self-organization;


18
To form, join, or help unions;


19
To bargain collectively through representatives of their own choice;


20
To act together for collective bargaining or other mutual aid or protection;


21
To refrain from any or all these things.


22
WE WILL NOT discharge, refuse to recall, or otherwise discriminate against any employees in circumstances in which such action tends to discourage membership in any labor organization.


23
WE WILL NOT in any like manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


24
WE WILL offer William B. Hall, insofar as required by the Board's Decision, immediate and full employment, and WE WILL compensate him with interest for any loss of pay he may have suffered because of our unlawful action against him.

H.P. & T. INCORPORATED

25
(Employer)


26
Dated __________ By ______________________________ (Representative)


27
(Title)


28
This is an official notice and must not be defaced by anyone.


29
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.   Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Ave.--Room 300, Detroit, MI 48226-2569, Telephone No. 313-226-3219.



*
 The Honorable William O. Bertelsman, Chief United States District Judge for the Eastern District of Kentucky, sitting by designation